Citation Nr: 1538320	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  13-04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1974 to September 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the RO in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for a bilateral knee disability.  This case was previously before the Board in May 2015, where it was remanded to schedule a hearing before a Veterans Law Judge.  The Veteran testified from Milwaukee, Wisconsin, at a June 2015 Board videoconference hearing before the undersigned Veterans Law Judge who was seated in Washington, DC.  The hearing transcript has been associated with the record.  As such, the directives of the May 2015 Remand have been satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).  

At the June 2015 Board videoconference hearing the undersigned Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran time to submit additional medical evidence.  While no such evidence has been received, as the instant decision grants service connection for both right and left knee disabilities, there is no prejudice to the Veteran in rendering a decision at this time.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative joint disease (DJD) of both the left and right knees.

2.  On multiple occasions throughout service the Veteran was treated for left and right knee injuries.

3.  During service the Veteran was diagnosed with bilateral knee chondromalacia patella.

4.  The Veteran experienced "chronic" symptoms in service and "continuous" symptoms since service separation of both left and right knee disabilities.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a left knee disability of DJD have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for a right knee disability of DJD have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision grants service connection for both a left and right knee disability, which is a complete grant of the benefits sought on appeal.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Bilateral Knee Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

DJD is a chronic disease listed as "arthritis" under 38 C.F.R. § 3.309(a).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, 38 C.F.R. § 3.303(b) applies to the left and right knee issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that currently diagnosed left and right knee disabilities originated during active service.  Initially, the Board finds that the Veteran is currently diagnosed with DJD of both the left and right knees.  The VA examiner at an October 2012 VA knee examination diagnosed the Veteran with bilateral knee DJD.  

Next, the Board finds that on multiple occasions throughout service the Veteran was treated for left and right knee injuries.  As discussed in the October 2012 VA knee examination, service treatment records reflect that in February 1977 the Veteran was treated for right knee strain, and in April 1980 the Veteran's left knee was injured in a motorcycle accident.  Further, as noted in a March 1994 service treatment record and elsewhere, the evidence reflects that during service the Veteran was diagnosed with bilateral knee chondromalacia patella.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran experienced "chronic" symptoms in service and "continuous" symptoms since service separation of both a left and right knee disability of DJD.  At the outset, the Board notes that at the June 2015 Board videoconference hearing the Veteran's representative advanced that chondromalacia is an early form of osteoarthritis (DJD).  The representative cited to the Merck Manual, 16th Edition, and "other articles."  While the Manual and articles were not received by the Board, the Board notes that the entry for osteoarthritis found in the online edition of the Merck Manual (available at http://www.merckmanuals.com/professional/musculoskeletal-and-connective-tissue-disorders/joint-disorders/osteoarthritis-oa) states that "chondromalacia patella is mild osteoarthritis that occurs in young people."  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that the in-service diagnosis of bilateral knee chondromalacia was the beginning of the Veteran's currently diagnosed bilateral knee DJD.

As discussed above, the Veteran's knees were treated on multiple occasions in service.  Significant treatments, as noted in the October 2012 VA knee examination report, include left-knee pain in July 1975, right-knee strain in February 1977, right-knee pain, diagnosed as LCL sprain, in January 1978, left-knee injury due to a motorcycle accident in April 1980, right MCL sprain in January 1982, bilateral knee pain in August 1987, diagnosed as retropatellar pain syndrome, which the Veteran advanced having for many years, and additional bilateral knee treatments in 1988, 1990, and 1991.  Further, the March 1994 service separation examination reflects that the Veteran had a history of bilateral chondromalacia patella. 

A June 2001 private treatment record reflects that the Veteran sought treatment for bilateral knee pain.  While a specific diagnosis was not advanced, the private physician stated that the pain was most likely related to the previously diagnosed chondromalacia patella.  

In the June 2009 claim, the Veteran advanced that knee disability symptoms began in 1977.  In a subsequent November 2009 statement, the Veteran conveyed taking over the counter medications to treat the knee pain since service separation.  The Veteran's wife also submitted a statement in November 2009.  The statement indicated that when the Veteran first separated from service he would be in tears upon returning home from work due to the knee pain.  Further, the Veteran had to stop running due to worsening knee pain.

The Veteran received a VA knee examination in October 2010.  The VA examination report reflects that the Veteran complained of a dull, aching pain that began on or about 1976 or 1977 and continued to the present.  At the conclusion of the examination the VA examiner opined that it would be speculative to determine whether any currently diagnosed knee disability was related to service.

In the January 2011 notice of disagreement (NOD), the Veteran again advanced having knee symptoms both throughout and since service.  An August 2010 private treatment record submitted with the NOD indicated that the Veteran complained of knee troubles since service.  The private physician noted that X-rays revealed significant osteoarthritis.  At the conclusion of the examination the private physician diagnosed the Veteran with chondromalacia of the knees, which the private physician stated was the likely source of the constant knee pain.  

The report from the March 2012 VA knee examination reflects that the Veteran continued to advance knee disability symptoms during and since service.  At the conclusion of the examination, the VA examiner opined that the chondromalacia diagnosed in service had resolved, and that it was less likely than not that the currently diagnosed DJD was related to service.  Specifically, the VA examiner found that the currently diagnosed DJD was caused by the aging process.

At the June 2015 Board videoconference hearing, the Veteran credibly testified to having knee pains roughly three years after entering service (on or about 1977).  Further, the Veteran also credibly testified to having the same types of aches and pains in both knees from service until today.  The Veteran denied any post-service knee injuries.  The Veteran's wife, who has been married to the Veteran since 1976, also credibly testified that the Veteran regularly complained about both knees during and after service.  

The evidence of record, both lay and medical, reflects that the Veteran repeatedly sought treatment for bilateral knee symptoms and injuries in service and was diagnosed with bilateral knee chondromalacia patella.  Further, the Veteran has consistently advanced having bilateral knee disability symptoms since service separation.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced chronicity and continuity of symptomatology of both left and right knee disabilities during and since service separation which was later diagnosed as DJD.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  

The Board acknowledges that a VA examiner found that the currently diagnosed DJD was a separate disability than the chondromalacia patella diagnosed in service; however, considering the Merck Manual medical article along with all the other evidence of record, the Board finds the evidence is at least in equipoise as to 

whether the bilateral knee chondromalacia patella diagnosed in service was the beginning stages of the currently diagnosed bilateral knee DJD.  For these reasons, 
and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured both knees in service and experienced "chronic" symptoms in service and "continuous" symptoms since service separation of both a left and right knee disability of DJD.  As such, the criteria for presumptive service connection for DJD of the left and right knees under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).

Finally, as touched upon above, there is some question as to whether the Veteran currently has a separate diagnosis of bilateral knee chondromalacia patella or whether that disability has been engulfed by the currently diagnosed DJD.  Where a Veteran is diagnosed with multiple bilateral knee disabilities, and it is unclear from the record which symptoms are attributable to each distinct knee disability (or in this case whether one knee disability has subsumed an earlier disability), the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  Here, the Board is unable to differentiate the chondromalacia patella symptoms from that of the DJD symptoms.  As such, the Board has attributed all identified left and right knee disability symptomatology to the now service-connected DJD of the left and right knees, and the RO should consider all the Veteran's left and right knee 

symptomatology and impairments when assigning an initial disability rating.  For these reasons, the Board need not consider whether service-connection is also warranted for bilateral knee chondromalacia patella.


ORDER

Service connection for a left knee disability of DJD is granted.

Service connection for a right knee disability of DJD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


